DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20180365909, hereinafter “Cheng”), and further in view of Futaki (US 20190020735, hereinafter “20180227726”)
 	Regarding claim 26, Cheng discloses,
One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an electronic system disposed in a vehicle is to cause the electronic system to (The process 400 may take place within a processing circuit (e.g., the processing circuit 1610 of FIG. 16), which may be located in a vehicle, Para. [0072]): 
“obtain a first message from a remote infrastructure system (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3, which can be a road-side device, an access terminal, a gNB, a TRP, a base station, or some other suitable apparatus), Para. [0051] and [[0074])”; 
“obtain sensor data from one or more sensors communicatively coupled to the electronic system when the section designated for the electronic system in the first message indicates to provide sensor data to the remote infrastructure system  (At block 410, the apparatus conducts at least one sensing operation. For example, the apparatus may sense for objects and generate sensor information based on this sensing. This sensing may occur before and/or after receiving the request at block 404, Fig. 4, Para. [0080])”; 
“encode a second message including the sensor data for transmission to the remote infrastructure system and send the second message to the remote infrastructure system (At block 412, the apparatus generates a response including sensor information. For example, the sensor information included in the response may be the sensor information generated at block 410. As another example, the sensor information included in the response may include sensor-related information determined (e.g., generated) at block 408 (e.g., information relating to the sensing by the apparatus). At block 414, the apparatus determines how to send the response. In some aspects, this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response, Fig. 4 and Para. [0081]- [0089]).”
However, Cheng does not explicitly disclose, “identify a section of a plurality of sections within the first message designated for the electronic system, wherein other sections of the plurality sections are designated for other electronic systems.”
In a similar field of endeavor, Futaki discloses, “identify a section of a plurality of sections within the first message designated for the electronic system, wherein other sections of the plurality sections are designated for other electronic systems (the broadcast/multicast signal 160 may be multicast from the eNB 100 to a specific UE group (i.e., a specific set of UEs) within a cell served by the eNB 100. The multicast is also referred to as a groupcast. In the groupcast, a UE that does not belong to the specific group discards the broadcast/multicast signal 160 received from the eNB 100 (or a packet or a message carried by this signal). For example, a receiver side (e.g., UE) determines whether information should be received by performing certain filtering processing, and restores this information if this information should be received, Para. [0034]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Cheng by specifically providing identify a section of a plurality of sections within the first message designated for the electronic system, wherein other sections of the plurality sections are designated for other electronic systems, as taught by Futaki for the purpose an improved technique that contribute to achievement of a configuration that enables an RSU or a base station (e.g., eNB) to broadcast a message received from one radio terminal (e.g., UE) to a plurality of other radio terminals.
Regarding claim 30, the combination of Cheng and Futaki discloses everything claimed as applied above (see claim 26), further Cheng discloses,
“wherein, to identify the section within the first message designated for the electronic system, execution of the instructions is to cause the electronic system to: search the first message for an object identifier (ID) assigned to the electronic system during a handshake procedure performed with the remote infrastructure system (Model 2 uses a 2-way handshake of request and response to set up a unicast link. In some aspects, this approach may achieve much higher throughput and better transmit and receive control, Paras. [0131]-[0137]).”
Regarding claim 33, the combination of Cheng and Futaki discloses everything claimed as applied above (see claim 26), further Cheng discloses,
the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3, which can be a road-side device, an access terminal, a gNB, a TRP, a base station, or some other suitable apparatus), Para. [0051]), and wherein the first message is a Cooperative Awareness Message (CAM), and the second message is a CAM or a Decentralized Environmental Notification Message (DENM) ((the apparatus may map this identifier of the sender to a V2X identifier of the sender (e.g., sent in the request) to reference, via the request, information contained in the vehicle information message (e.g., a BSM and/or a CAM), Para. [0054]), Para. [0103]).”

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Futaki, and further in view of Moghe et al. (US 20180299274, hereinafter “Moghe”).
Regarding claim 32, the combination of Cheng and Futaki discloses everything claimed as applied above (see claim 26), however the combination of Cheng and Futaki does not explicitly disclose, “wherein execution of the instructions is to cause the electronic system to: obtain another message from the remote infrastructure system via a wireless communication subsystem, wherein the other message includes at least one segment of an environmental map generated based on the sensor data; and combine the at least one segment with at least one other segment of the environmental map to obtain a complete environmental map.”
(the RSU receives, from the vehicle, data sufficient to identify a type of the vehicle (or where it is travelling, or any other number of characteristics about the vehicle) This step might also include obtaining a type/version of the map that that vehicle has stored to establish the base map. At 416, and based on the vehicle type (or other characteristic), the RSU selects a map, stored by the road side unit, for the vehicle. Selecting a map may comprise, e.g., selecting aspects of the base map that are most relevant to the type of vehicle or where the vehicle is programmed to travel. At 418, the RSU sends a query to a neighbor RSU seeking data to augment the map (or type of map) that has been selected. At 420, the RSU receives the data to augment the map from the neighbor RSU, Paras. [0033]).’’
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Cheng and Futaki by specifically providing wherein execution of the instructions is to cause the electronic system to: obtain another message from the remote infrastructure system via a wireless communication subsystem, wherein the other message includes at least one segment of an environmental map generated based on the sensor data; and combine the at least .

Allowable Subject Matter
Claim(s) 1, 4-10 and 34-47 are allowed.

Claim(s) 27-29 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


			    Reason for Allowance
Regarding claims 1 and 4-10, the following is an examiner’s statement of reasons for allowance: “The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/22/2020, with the amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).”
Regarding claims 34-47, the following is an examiner’s statement of reasons for allowance: “The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 05/13/2020, with the amended claims, are persuasive, as 

Regarding claim 27-29, the following is a statement of reasons for the indication of allowable subject matter: the combination of Cheng and Futaki art does not teach or suggest, “wherein the first message includes a plurality of sections, wherein each section of the plurality of sections corresponds to an individual electronic system, each section comprises a plurality of data elements (DEs), and the plurality of DEs includes a sensor request DE, and execution of the instructions is to cause the electronic system to: obtain the sensor data for the second message when the sensor request DE within the section of the first message designated for the electronic system includes a first value, the first value indicating that the electronic system is to report sensor data; and not obtain the sensor data for the second message when the sensor request DE within the section of the first message designated for the electronic system includes a second value, wherein the second value indicates that the electronic system is to not report the sensor data.”

Regarding claim 31 the following is a statement of reasons for the indication of allowable subject matter: the combination of Cheng and Futaki does not teach or suggest, “wherein execution of the instructions is to cause the electronic system to Attorney Docket No. 127075-243813 (AB4260-US)obtain a third message from the remote infrastructure system via the wireless communication subsystem prior to receipt of the first message, wherein the third message includes a request for capabilities of the electronic system; provide a fourth message to the communication subsystem for transmission to the remote infrastructure system, wherein the fourth message indicates the capabilities of the electronic system; and obtain a fifth message from the remote infrastructure system via the wireless communication subsystem based on the fourth message, wherein the fifth message includes the object ID assigned to the electronic system”

Relevant reference(s)
US 20200274942: the invention is to allow the spatial separation of information sources, information processing, and information consumption using objects and tags, including in mobile/multi-access edge computing (MEC) communication environments, is disclosed. In an example, a request for information provided to a network entity (such as a MEC entity) results in the receipt of an object and a tag, as a device operates in an operational area of an information service.
US 20200106563: The subject matter described herein is directed towards a technology that increases the reliability of transmitting information, and extends the coverage of a vehicle-to-everything (V2X) network by propagating received information in a multiple-stage chain communication in a wireless communication system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641